DETAILED ACTION

This is a Non-Final Action in response to the RCE filed 06/16/22 drawn to claims filed 05/18/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 and 21-36, are rejected under 35 U.S.C. 103 as being unpatentable over Ivester et al. (US 2016/0355045) in view of Kim (WO 2011/096614) (See NPL for English Translation).
In respect to claims 17-18, 21, 25, 27-29, 31, and 35-36, Ivester et al. disclose an inlay sheet for an identification document comprising: a hinge layer 7; a first datapage layer 5; and a second datapage layer 12; wherein the overall “datapage thickness” is greater than the “hinge thickness” (only the hinge layer), and the hinge section forming the hinge thickness extends beyond the data page front edges (Fig. 4).  In respect to the hinge layer 7, it may comprise a central “second” hinge layer made of polyurethane fiber (“constitute polyurethane”) (0071) which is encapsulated by polycarbonate sheath (Fig. 9); the hinge layer may further comprise first and third hinge layer film coatings (0085), which may be polycarbonate (0088).
Ivester et al. disclose providing an RFID, but do not explicitly disclose an RFID embedded in the second hinge layer, however, Kim teaches a multilayer security document containing a similar fiber layer 10 wherein all components of an RFID 20 are embedded (Fig. 6c).  The construction is similar to Ivester et al., in that an internal fiber layer 10 is provided with polymeric protection layers 30 on each side.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the fiber layer (second hinge layer) taught in Ivester et al. with an RFID in view of Kim to provide a suitable location for the RFID.
In respect to claims 19 and 30, Ivester et al. discloses a melting of the polycarbonate sheath and/or film coatings (Fig. 10).  Although a cutaway is shown, one of ordinary skill in the art will understand that the melting will extend beyond the second fiber layer forming a “common”/”closed” edge.
In respect to claims 22-23 and 32-33, Ivester et al. in view of Kim do not teach any particular thicknesses.  Ivester et al. in fact teaches that the layers “sheets” and “films” are not limited to any particular thicknesses (0051).  Ivester et al. does show that the hinge thickness is significantly thinner than the data page thickness (much smaller than 30% smaller).  Ivester et al. does not disclose a particular thickness such as the datapage thickness being smaller than 600 µm, however, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In respect to claim 24, 26, and 34, Ivester et al. discloses laser printing patterns on the hinge section (Figs 11-12).

Response to Arguments

Applicant's arguments filed 05/18/22 have been fully considered but they are not persuasive.
The applicant alleges that the combination of Ivester et al. in view of Kim is improper for three reasons, none of which are persuasive.
The first argument is that Kim discloses an eco-friendly paper material and avoids the polymer materials of conventional RFID cards, however, this is not germane to the rejection.  The rejection does not rely on “[r]eplacing the purposefully designed multicomponent fiber fabric of Ivester with the Hanji paper of Kim”, thus the arguments are not persuasive. Rather, the combination only relates to the location of the RFID chip was is inferred in Ivester as an “electronic passport”.
The second argument is drawn to the location as noted above.  The applicant argues that “[o]ne skilled in the art would not be motivated to form an insertion groove, as required by Kim, in the multicomponent fiber fabric described by Ivester”, however the applicant has mischaracterized the teaching.   Ivester, like Kim, discloses a flexible fibrous inner layer “second hinge layer” which may be constitute polyurethane which then has polymer protective coatings.  The teaching of Kim is providing the RFID chip in the second hinge layer, and not the entire multicomponent fiber fabric.  The argument that such a teaching would ruin the high tensile strength and resilience of the overall multicomponent fiber fabric is not persuasive for two reasons: 1) as is well known in the art, and shown in Kim, the chip and antenna do not take up much space and do not protrude through the fabric and 2) both Kim and Ivester disclose providing polymeric coatings to the second inner layer.  The coatings will thus not be affected by the RFID, since it is not present therein.   
	The third argument is that Kim teaches away from using polycarbonate-based materials.  First, Kim does not teach away from polycarbonate-based cards, only states they are common in the art.  More importantly, however, Ivester is the primary reference which is being modified by the teaching of Kim, the placement of an RFID chip.  Thus, even if Kim where to teach away from use of polycarbonate (which there is no evidence), it is irrelevant to the rejection of Ivester in view of Kim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637